Citation Nr: 1810281	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel





INTRODUCTION

The Veteran honorably served on active duty with the United States Army from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2015, this matter was remanded for additional development, to include a directive to schedule a hearing as requested by the Veteran in his June 2013 substantive appeal.  In a December 2014 telephone communication, the Veteran revised his original request for a hearing before a Veteran's Law Judge at his local regional office to a request for a video conference hearing.  In October 2017, VA forwarded correspondence to notify the Veteran that a video conference hearing had been scheduled.  In written correspondence, dated November 2017, the Veteran withdrew his prior hearing request.

Accordingly, Board finds that the Veteran's hearing request has been withdrawal and this matter has now returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran's claim for tinnitus was granted and an evaluation of 10 percent disabling was assigned.

2.  The Veteran did not perfect an appeal and the December 2006 decision became final.

3.  In February 2012, the Veteran requested that VA re-open the previously denied claim of entitlement to service connection for bilateral hearing loss.

4.  A December 2012 rating decision denied the Veteran's claim.  The decision also continued the prior assignment of a 10 percent evaluation for tinnitus and noted that the assigned rating was the highest scheduler rating allowed under the applicable rating code.

5.  The Veteran did not perfect an appeal and the decision became final.

6.  In April 2014, the Veteran requested that VA re-open the previously denied claim of entitlement to service connection for bilateral hearing loss.

7.  A May 2014 rating decision confirmed the prior denial of the Veteran's claim.

8.  Evidence received since the December 2012 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

9.  The Veteran's bilateral hearing loss was neither incurred in nor caused by active military service.


CONCLUSIONS OF LAW

1.  The December 2012 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).

3.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and multiple VA examination reports. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappeased become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means existing evidence not previously submitted to agency decision-makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As previously noted in December 2006, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss based upon a determination that the evidence of record failed to show that the Veteran had a current diagnosis of bilateral hearing loss in accordance with VA guidelines.

At the time of the December 2006 rating decision, the evidence of record included the Veteran's service treatment records from July 1966 through September 1968, VA medical records from July 2003 to April 2005, written confirmation of lost or destroyed private treatment records dated May 2006, a statement of support from three separate private physicians dated July 2006 and October 2006, and a VA contract examination report dated May 2006.  

In a December 2006 rating decision, the RO concluded that service connection was not warranted for the Veteran's bilateral hearing loss.  In reaching this conclusion, the RO noted that for VA purposes, hearing shall be considered within normal limits when all thresholds for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all less than 40 decibels, the thresholds of at least three of these frequencies are 25 decibels or less, and speech recognition scores using the Maryland CNC Test are 94 percent or better.  Analyzing the March 2006 VA examination in accordance therewith, the RO concluded that the evidence of record failed to show that the Veteran suffered from bilateral hearing loss for VA purposes. 

In February 2012, the Veteran requested that VA re-open his previously denied claim.  Records associated with the claims file since the December 2006 rating decision include additional service treatment and military personnel records, VA medical records from October 2011 to November 2011, and a VA examination report dated September 2012.

Review of updated service treatment records failed to show any complaints of symptoms, treatment, or a diagnosis of hearing loss during active service.  At induction, the Veteran reported a prior history of frequent ear infections; however, none were noted during the Veteran's period of active service.  Physical examinations at induction and separation revealed normal results and the Veteran stated that "he was in good health."  A comparison of the induction and separation audiograms did not reveal any significant threshold shift.

Following the September 2012 VA audiological examination, the examiner diagnosed the Veteran with sensorineural hearing loss in both the right and the left ear.  Despite the aforementioned diagnosis, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or otherwise related to his service.  In reaching the stated conclusion the examiner noted that Veteran's service treatment records did not reveal any significant threshold shift between the Veteran's induction and separation audiogram evaluations.  Therefore, the Veteran's bilateral hearing loss was deemed unrelated to service and the likely result of aging and other factors.

In a December 2012 rating decision, the Veteran's claim for service connection for bilateral hearing loss was again, denied.

In April 2014, the Veteran filed a request to re-open his previously denied claim.  Records associated with the claims file since the December 2012 rating decision include VA treatment records from September 2012 to May 2014 and a favorable medical opinion from a private physician dated April 2014.

The Board finds that evidence submitted since the December 2012 rating decision is both new and material.  The private physician's opinion, dated April 2014, noted an evaluation of the Veteran's hearing and confirmed the prior diagnosis of sensorineural hearing loss.  During the evaluation, the Veteran reported almost daily helicopter flights during service and indicated that he was exposed to a sound level of 100.3 dB (P) from a jet aircraft (M.16A2), a sound level 157 dB (P) from fire of a 5.56mm rifle, and a sound level 157 dB (P) from fire of a 45mm pistol.  Based upon the foregoing, the physician opined that it is "more likely than not" that the Veteran's bilateral hearing loss was caused by or otherwise related to his active service.  The opinion also explained its conclusions were based upon the Veteran's report of significant exposure to acoustic trauma in service and contention that he received post-service treatment for hearing loss from a family physician less than one year after separation.

As the above referenced evidence was submitted after December 2012 denial and because it relates directly to an unestablished fact necessary to substantiate the claim, it is both new and material.  The claim of entitlement to service connection for bilateral hearing loss is reopened.  

Service connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.301(a), (b) (2017).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b) (2017). 

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to exposure to loud noise/acoustic trauma during active service.  After a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss was neither incurred in nor otherwise related to his active service.

According to military personnel records, the Veteran's primary occupation was an a map complier and topographical draftsman.  In performance of his regular duties, he contends that he was exposed to acoustic trauma from jet engines, helicopters, and weapons fire.  The Veteran denied use of hearing protection in service and stated that none was provided. 

Service treatment records are silent for any complaints of symptoms, treatment, or a diagnosis of hearing loss during active service.  At induction, the Veteran reported a prior history of frequent ear infections; however, none were noted in his service medical records.  Physical examinations at induction and separation revealed normal results and the Veteran stated that "he was in good health."  A comparison of the induction and separation audiograms did not reveal any significant threshold shift.

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability.  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels (dB) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 dB or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385 (2017).

According to a May 2006 QTC examination report, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
20
10
15
15
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear.  The average decibel loss was 20 dB in the right hear and is 19 dB in the left ear.  The Veteran was diagnosed with moderate to severe sensorineural hear loss in the right ear at 6000 and 8000 with excellent speech recognition.  In the left ear, mild to severe sensorineural hear loss at 4000 with excellent speech recognition.  Other frequencies tested were within normal hearing limits.

Following the clinical evaluation, the examiner opined that the Veteran's bilateral hearing loss is most likely caused by or related to his military service.  In reaching the stated conclusion, the examiner noted that the Veteran was exposed to significant acoustic trauma in service and denied any such exposure thereafter.  The examiner also noted that the Veteran denied any complaints of hearing loss during active service.  In a December 2006 rating decision, the RO concluded that service connection was not warranted for the Veteran's bilateral hearing loss as his hearing impairment did not meet the required threshold for VA purposes.

In September 2012, an authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
95
105
LEFT
80
80
85
90
100

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 60 percent in the left ear.  The average decibel loss was 92.5 dB in the right hear and is 88.75 dB in the left ear.

Based upon the audiological evaluation, the Veteran was diagnosed with sensorineural hearing loss in both the right and the left ear.  Despite the aforementioned diagnosis, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or otherwise related to his service.  In reaching the stated conclusion the examiner noted that there was no significant threshold shift between the Veteran's audiogram evaluations at induction and separation.  Therefore, Veteran's hearing loss was deemed the likely result of aging and other factors.

In April 2014, the Veteran's private physician submitted an opinion noting an evaluation of the Veteran's hearing and confirmed the prior diagnosis of sensorineural hearing loss.  On examination, the Veteran reported in service exposure to loud noise/acoustic trauma from frequent helicopter flights, a jet aircraft (M.16A2) with a sound level of 100.3 dB (P), fire from a 5.56mm rifle with sound level of 157 dB (P), and fire from a 45mm pistol with a sound level of 157 dB (P).  In light of the foregoing, the physician opined that it is "more likely than not" that the Veteran's bilateral hearing loss was caused by or otherwise related to his active service.  The opinion acknowledged review of the September 2012 VA examination and noted confirmation the previous diagnosis.  It also explained that the conclusions noted were based on the Veteran's report of significant exposure to acoustic trauma in service and statements that he received post-service treatment for hearing loss from a family physician within one year of discharge.

The Board notes it has fully considered the evidence of record, to include the Veteran's lay assertions and the favorable medical opinion submitted by the Veteran's private physician.  It also acknowledges the Veteran's competence to report on observable symptoms, their onset, and notes that such statements are generally deemed credible. 

As to the favorable medical opinion, the Board notes a medical opinion predicated upon a history relayed by the Veteran may not be refuted or disregarded solely on that basis, nor diminished based solely upon the private physician's failure to review the Veteran's claim file or service treatment records.  Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005), see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010).  These factors however, may be considered in determining its probative value.  A medical opinion is accorded probative value based upon its sound reasoning, and any failure to provide a rationale for an asserted opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

In this case, the Board the accords little probative value to the April 2014 private opinion as its conclusions are neither supported by the record nor logically related to the facts in evidence.  More specifically, the April 2014 private opinion acknowledged reliance on the Veteran's subjective account of his medical history and did not reflect a review of the Veteran's service treatment records.  As previously noted, the opinion may not be discounted solely based upon on the aforementioned.  However, on review of the evidence there is no indication that the Veteran suffered an in-service incident, illness or injury related to his hearing.  There is also no evidence of a significant threshold shift between the Veteran's induction and separation audiogram evaluations.  Further, the April 2014 opinion contends that the Veteran received post-service treatment for hearing loss within one year of separation.  The evidence of record does not reveal that the Veteran, in fact, received any such treatment.

Based upon the foregoing, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss.  While the Board is sympathetic to the Veteran's subjective belief that his hearing loss developed as result of his active service or exposure to loud noise/acoustic trauma therein, the medical evidence does not support any such conclusion.  Further, even if the Board were to concede that the Veteran's duties as a map complier and topographical draftsman were consistent with hazardous noise exposure, the record does not reveal a nexus between the Veteran's current hearing loss and his active service, to include noise-exposure therein.  Further, there is no competent medical evidence showing that the Veteran's current symptoms of bilateral hearing loss had an onset in service, within one year of separation, or is otherwise related to service.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.














	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.  On that limited basis, the Veteran's claim is granted. 

Service connection for bilateral hearing loss is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


